August 16, 2012 Wakefield Alternative Series Trust 700 Seventeenth Street, Suite 2400 Denver, CO80202 Trustees: A legal opinion (the "Legal Opinion") that we prepared was filed with Pre-Effective Amendment No. 1 to the Wakefield Alternative Series Trust Registration Statement.We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 1 to the Registration Statement (the "Amendment"), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP
